DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending as amended on 5/11/2022. Claim 12 stands withdrawn from consideration.
The rejections set forth below are the same as the previously set forth rejections in the action mailed 2/15/2022, except for a minor modification solely to reflect the amendment to claim 7 (changing dependency). For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiong et al (US 2011/0263791) in view of Ordonez et al (US 2013/0260125) and Colborn et al (US 2006/0004224). 
As to claim 1, Chiong discloses a method of forming a polyetherimide via a slurry of a bisimide [0013], wherein the bisimide is 1,3-bis[N-(4-chlorophthalimido)]benzene formed from reaction of m-phenylenediamine and 4-chlorophthalic anhydride [0019]. 
The 4-chlorophthalic anhydride, m-phenylenediamine, and bisimide intermediate therefrom disclosed by Chiong have chemical structures according to the presently recited halophthalic anhydride (wherein X is Cl), organic diamine (wherein R is C6 aromatic) and bis(halophthalimide) structural formulas. 
Chiong further teaches polymerization of the bisimide with bisphenol A disodium salt [0018], which is an alkali metal salt of a dihydroxy aromatic compound according to instant formula MO-Z-OM. 
Chiong discloses that the resulting PEI has a formula as copied below wherein n n is 1 to 40 [0021-22]:

    PNG
    media_image1.png
    98
    695
    media_image1.png
    Greyscale

which satisfies the presently recited PEI formula wherein n is an integer greater than 1. 
With regard to the presently recited steps of purifying crude bis(halophthalimide):
Chiong teaches that ClPAMI is isolated by filtering a slurry of ClPAMI in oDCB (o-dichlorobenzene). The ClPAMI solids were sequentially washed three times with oDCB at 80 C, followed by washing three times with hexanes at room temperature [0090]. In light of Chiong’s disclosure to isolate ClPAMI via a process which includes three washes with warm oDCB and three washes with hexane, the person having ordinary skill in the art would have recognized that Chiong desires a ClPAMI intermediate of high purity for the subsequent polymerization reaction. However, while Chiong teaches washing a crude filtered bis(halophthalimide) with oDCB at 80C followed by washing with hexane, Chiong fails to specifically teach contacting crude bis(halophthalimide) with hexane prior to washing with oDCB. 
However, Ordonez discloses a method for forming polyetherimide which is substantially similar to the method of Chiong, wherein halophthalic anhydride is reacted with organic diamine to produce a bis(halopthalimide) intermediate (ClPAMI), which is subsequently polymerized with an alkali metal salt of a dihydroxy compound [0009]. Ordonez exemplifies a process for forming ClPAMI which is substantially the same as the ClPAMI forming process described by Chiong, wherein chlorophthalic anhydride is reacted with meta-phenylenediamine in oDCB [0094]. Ordonez exemplifies isolating ClPAMI by cooling the slurry of ClPAMI in oDCB to room temperature, and then adding hexane to precipitate a white solid ClPAMI, then filtering [0094]. 
Case law has established that it is prima facie obvious to use a known technique to improve a similar device. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (C). In light of Ordonez’s disclosure, one would have recognized that addition of hexane to a slurry of crude bis(halophthalimide) in oDCB facilitates precipitation of the desired bishalophthalimide product for filtration. Given that the necessary guidance is thoroughly provided in Ordonez, it would have been within the level of skill in the art to contact Chiong’s crude slurry of bis(halophthalimide) in oDCB with hexane, as disclosed by Ordonez, prior to the initial filtering step disclosed by Chiong. Therefore, given that doing so amounts to using a known technique to improve a similar method, it would have been obvious to the person having ordinary skill in the art to have contacted Chiong’s crude slurry of bis(halophthalimide) in oDCB with hexane, as disclosed by Ordonez, prior to the initial filtering step disclosed by Chiong.
Chiong’s purification of bis(halophthalimide) further includes washing the filtered bis(halophthalimide) with warm oDCB at 80 C. Chiong fails to specifically teach utilizing oDCB at a temperature of at least 100 C. However, as set forth in MPEP 2144.05II(A), differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that temperature is critical. The presently recited step of washing bis(halophthalimide) with oDCB at 100 C is doing the same thing by the same means (i.e., removing impurities from the solid desired product) as Chiong’s disclosed step of washing bis(halophthalimide) with oDCB at 80 C. Furthermore, the person having ordinary skill in the art would have recognized that, when purifying a solid substance via washing with a solvent, the solubilities of both the desired solid product and the undesired impurities depend on the temperature of the washing solvent. The person having ordinary skill in the art would have been motivated to determine an optimum solvent temperature for a purifying washing step in order to achieve a desired degree of product purity and a desired product yield within a desired amount of time (efficiency). It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s disclosed step of washing bis(halophthalimide) with warm oDCB utilizing a different warm temperature than 80 C, including e.g., 100 C, in order to achieve the desired product purity and yield at a desired degree of efficiency. 
With regard to the presently recited APHA index values of reactants (halophthalic anhydride, diamine, MO-Z-OM) and yellowness index of the polyetherimide product:
As previously established, Chiong discloses a preparation of the ClPAMI intermediate which includes six washing steps [0090]. Furthermore, Chiong discloses that the polyetherimide product resulting from reaction of bisphenol A disodium salt with ClPAMI is precipitated with dichloromethane and hexanes, and rinsed with hexanes, to provide a “white solid” [0091].  However, Chiong fails to specifically teach the specific impurity level/APHA index of the reactants and intermediates, and fails to teach the yellowness index value associated with the “white” solid polyetherimide product. 
Colborn discloses a method for producing halophthalic anhydride [0002] (i.e., the same starting material disclosed in both Chiong and Ordonez for reacting with diamine to produce ClPAMI), and teaches preparation of a polyetherimide comprising structural units derived from the halophthalic anhydride [0043, 0048]. Colborn discloses that it is clear to one of ordinary skill in the art that any impurities present in the halophthalic anhydride will be carried through to subsequent steps in the polyetherimide synthesis. Colborn further teaches that the presence of significant levels of impurities in subsequent steps can interfere with polymerization and cause discoloration in the final polyetherimide product [0046]. 
As evidenced by Colborn’s disclosure, one of ordinary skill in the art would have been motivated to prevent discoloration in a polyetherimide in order to provide a high quality product (a finding which is consistent with Chiong’s disclosure of producing a “white” solid polyetherimide product). Furthermore, based on Colborn’s disclosure in [0046], as well as general knowledge in the art that discoloration in a white product is due to the presence of impurities, one would have been motivated to decrease the levels of impurities in the reactants for a polymerization reaction in order to decrease the level of impurities (and consequently decrease coloration) in a final polymer product. Furthermore, one would have understood that increasing the level of purity of a substance is associated with a tradeoff in terms of efficiency and cost (due to the time and cost involved with purification and minimizing contaminants), and therefore, one would have been motivated to select any appropriate degree of purity for a given reactant and product based on the level of product quality required for any given application. It would have been obvious to the person having ordinary skill in the art, therefore, to have reacted chlorophthalic anhydride, meta-phenylenediamine and disodium salt of bisphenol A to produce a white polyetherimide, as suggested by modified Chiong, by minimizing the level of impurities which cause discoloration in each of the reactants, including to levels associated with APHA indices below the presently recited maxima, in order to reduce the level of discoloration in the final white polyetherimide product, including to a discoloration level associated with a yellowness index below the presently recited maximum.
As to claim 2, modified Chiong suggests a method according to claim 1, as set forth above. Chiong further teaches a method wherein water and bisphenol A are charged into a reactor, and then contacted with 50% sodium hydroxide (i.e., an aqueous solution of an alkali metal base) [0110], thereby forming an aqueous solution of bisphenol A disodium salt (see [0111]) as presently recited. 
Chiong subsequently teaches a step of spraying the aqueous salt solution into oDCB (corresponding to contacting the aqueous salt solution with oDCB as presently recited) at a temperature (150 C) sufficient to remove water (Chiong discloses that water and oDCB distilled, and water was drawn off), thereby producing a dry oDCB slurry of bisphenol A disodium salt [0111]. 
Chiong further teaches that the examples demonstrate the preference to run the polymerization reaction under strict anhydrous conditions and with finely divided base and/or finely divided bisphenol A disodium salt [0109]. Chiong teaches stirring the oDCB slurry for 10 hours in a reactor equipped with an agitator, and adding finely ground potassium phosphate [0112]. Chiong fails to specifically teach “homogenizing” of the oDCB slurry during this 10 hour stirring step, however, given Chiong’s stated preference to subsequently polymerize utilizing finely divided bisphenol A disodium salt in [0109], it would have been obvious to the person having ordinary skill in the art to have homogenized (i.e., reduced the particle size in) Chiong’s oDCB slurry in order to achieve any appropriate fine particle size of the bisphenol A disodium salt. (See [0121], showing that Chiong discloses a method for reducing particle size of BPA disodium salt by recirculating through a pump.)
As to claim 3, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches that, in the preparation of bisophenol A disodium salt, bisphenol A and water are stirred and inerted with nitrogen for 1 hour, prior to the vessel being charged with 50% sodium hydroxide [0110]. While Chiong explicitly teaches that the aqueous solution of BPA is inerted with nitrogen (i.e., degassed to remove dissolved oxygen), Chiong fails to specifically teach that the sodium hydroxide solution is similarly degassed/inerted with nitrogen prior to charging. However, given Chiong’s disclosure of inerting the aqueous bisphenol A solution with nitrogen prior to combining with sodium hydroxide solution, the person having ordinary skill in the art would have been motivated to similarly inert the aqueous solution of sodium hydroxide with nitrogen, in order to avoid reintroducing oxygen to the bisphenol A solution upon combining with the aqueous sodium hydroxide. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous sodium hydroxide with inerted aqueous BPA by utilizing an inerted aqueous solution of sodium hydroxide (i.e., an aqueous solution of NaOH from which dissolved oxygen has been removed via inerting with nitrogen). 
As to claim 4, modified Chiong suggests a method according to claim 2, as set forth above. Chiong exemplifies heating the aqueous solution of bisphenol A disodium salt to 90-92 C [0110], which falls within the presently claimed range of 70-95 C, and then adding the aqueous solution to oDCB heated to 150 C (which falls within the presently claimed range of 130-180 C). Chiong teaches that the oil of the heat exchanger was maintained at 218 C as water and oDCB are distilled and water is drawn off [0111]. Given that the boiling point of oDCB is 180 C, there is reasonable basis to conclude that the temperature of Chiong’s combination of the added aqueous BPA disodium salt and the heated oDCB is below 180 C (i.e., oDCB bp). Furthermore, in view of the initial temperature of the oDCB (150 C) and the temperature of the oil in the heat exchanger (218 C), there is reasonable basis to conclude that the temperature of Chiong’s combination is above 130 C. 
As to claim 5, modified Chiong suggests a method according to claim 2, as set forth above. As previously set forth, Chiong teaches a step of spraying the aqueous salt solution into oDCB (corresponding to contacting the aqueous salt solution with oDCB as presently recited) at a temperature of 150 C such that water and oDCB distilled, and water is drawn off, thereby producing a dry oDCB slurry of bisphenol A disodium salt [0111]. Chiong fails to teach any temperature other than 150 C for the contacting of aqueous solution and oDCB, and therefore fails to teach a temperature of 130-135 C as presently recited. 
However, as set forth in MPEP 2144.05II(A), differences in temperature generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that temperature is critical. The presently recited step of contacting aqueous solution with oDCB at 130-135 C is doing the same thing by the same means (i.e., heating water and oDCB together at temperature at which both distill and at which water is withdrawn, such that a slurry of BPA disodium salt in oDCB forms) as Chiong’s disclosed step of contacting aqueous solution with oDCB at 150 C. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous solution with oDCB at any suitable temperature which achieves the distillation of water and oDCB sought by Chiong, including a temperature within the presently claimed range of 130-135 C. 
As to claim 6, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches drying the slurry of bisphenol A disodium salt in oDCB until there is less than 20 ppm water (corresponding to moisture as presently recited) in the overheads [0111]. 
As to claims 7-8 and 11, modified Chiong suggests a method according to claim 6, as set forth above. As to claims 7 and 8, Chiong further teaches polymerizing the bisimide and the disodium salt (corresponding to contacting the bis(halophthalimide) with alkali metal salt of a dihydroxy compound, as presently recited) in the presence of a base [0053], including K3PO4 (tripotassium phosphate) [0061-2]. See also [0112]. As to claim 11, Chiong exemplifies a method wherein the additional base (tripotassium phosphate) is added to the bisphenol A disodium salt slurry in oDCB, and then both are dried (i.e., by distillation until the amount of moisture was 16 ppm) [0121]. 

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiong et al (US 2011/0263791) in view of Ordonez et al (US 2013/0260125) and Colborn et al (US 2006/0004224), and further in view of Guggenheim et al (US 2005/0049439). 
The rejection of claims 1-6 over Chiong, Ordonez and Colborn is incorporated here by reference.
Guggenheim provides a disclosure of a substantially similar process of preparing polyetherimide as provided in Chiong, Ordonez and Colborn, with a more detailed emphasis on suitable conditions for preparing the bisphenol A disodium salt slurry in oDCB. In particular: 
As to claim 2, modified Chiong suggests a method according to claim 1, as set forth above. Chiong further teaches a method wherein water and bisphenol A are charged into a reactor, and then contacted with 50% sodium hydroxide (i.e., an aqueous solution of an alkali metal base) [0110], thereby forming an aqueous solution of bisphenol A disodium salt (see [0111]) as presently recited. 
Chiong subsequently teaches a step of spraying the aqueous salt solution into oDCB (corresponding to contacting the aqueous salt solution with oDCB as presently recited) at a temperature (150 C) sufficient to remove water (Chiong discloses that water and oDCB distilled, and water was drawn off), thereby producing a dry oDCB slurry of bisphenol A disodium salt [0111]. 
Chiong further teaches that the examples demonstrate the preference to run the polymerization reaction under strict anhydrous conditions and with finely divided base and/or finely divided bisphenol A disodium salt [0109]. Chiong teaches stirring the oDCB slurry for 10 hours in a reactor equipped with an agitator, and adding finely ground potassium phosphate [0112]. Chiong fails to specifically teach “homogenizing” of the oDCB slurry during this 10 hour stirring step. However, Guggenheim teaches that for some uses the salt may be advantageously within a certain particle size range, and discloses subjecting the salt reaction product to a particle size reduction step using particle size reduction homogenizers [0042]. Therefore, given Chiong’s stated preference to subsequently polymerize utilizing finely divided bisphenol A disodium salt in [0109], it would have been obvious to the person having ordinary skill in the art to have homogenized Chiong’s oDCB salt slurry, as disclosed in Guggenheim, in order to achieve any appropriate fine particle size of the bisphenol A disodium salt. 
As to claim 3, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches that, in the preparation of bisophenol A disodium salt, bisphenol A and water are stirred and inerted with nitrogen for 1 hour, prior to the vessel being charged with 50% sodium hydroxide [0110]. While Chiong explicitly teaches that the aqueous solution of BPA is inerted with nitrogen (i.e., degassed to remove dissolved oxygen), Chiong fails to specifically teach that the sodium hydroxide solution is similarly degassed/inerted with nitrogen prior to charging. However, given Chiong’s disclosure of inerting the aqueous bisphenol A solution with nitrogen prior to combining with sodium hydroxide solution, the person having ordinary skill in the art would have been motivated to similarly inert the aqueous solution of sodium hydroxide with nitrogen, in order to avoid reintroducing oxygen to the bisphenol A solution upon combining with the aqueous sodium hydroxide. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous sodium hydroxide with inerted aqueous BPA by utilizing an inerted aqueous solution of sodium hydroxide (i.e., an aqueous solution of NaOH from which dissolved oxygen has been removed via inerting with nitrogen). 
As to claim 4, modified Chiong suggests a method according to claim 2, as set forth above. Chiong exemplifies heating the aqueous solution of bisphenol A disodium salt to 90-92 C [0110], which falls within the presently claimed range of 70-95 C, and then adding the aqueous solution to oDCB heated to 150 C (which falls within the presently claimed range of 130-180 C). Chiong fails to specifically teach the temperature of the combination of the oDCB and the added aqueous solution. Guggenheim teaches that the temperature of the organic solvent into which salt is sprayed is greater than the boiling point of the solvent media or the water, and discloses ranges including 130-180 C [0036]. Guggenheim teaches that if the rate of introduction of salt is too high, the temperature of the organic solvent may fall, and the alkali metal salt may tend to cake [0035]. Therefore, in light of Guggenheim, the person having ordinary skill in the art would have been motivated to select any appropriate temperature of the organic solvent into which salt is sprayed within Guggenheim’s range of 130-180 C, and would have been motivated to spray the salt at a rate such that the temperature is maintained at the desired temperature, in order to prevent caking. It would have been obvious to the person having ordinary skill in the art, therefore, to have carried out Chiong’s step of contacting aqueous solution with oDCB by maintaining the resulting combination at any suitable temperature (e.g., within Guggenheim’s disclosed range of 130-180 C) which achieves the distillation of water and oDCB sought by Chiong, while minimizing caking as taught by Guggenheim, including a temperature within the presently claimed range of 130-180 C (claim 4) or 130-135 C (claim 5).
As to claim 6, modified Chiong suggests a method according to claim 2, as set forth above. Chiong further teaches drying the slurry of bisphenol A disodium salt in oDCB until there is less than 20 ppm water (corresponding to moisture as presently recited) in the overheads [0111].

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reasons for indicating allowability are as previously set forth in paragraphs 51-52 of the previous action.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered.
The previously set forth rejections under 35 USC 112(a) and (d) have been withdrawn in view of Applicant’s amendments. The amendments have overcome the rejections for the reasons stated by Applicant on pp 7-8 of the remarks.
Applicant argues (p 10) that Chiong’s examples show a PEI having a yellowness index (YI) of 102-111 as an improvement over a comparative PEI having a YI of 121-183, citing Tables 6-7 of Chiong, and therefore one would not have been motivated to provide a PEI having a YI of less than 93 by Chiong’s disclosure. However, Applicant’s argument is unpersuasive for at least the reason that the examiner is unable to find any discussion of YI values in Chiong; the YI values referred to by Applicant do not appear to be in Tables 6 and 7 of Chiong (nor in any other Table of Chiong, nor in any tables of the other cited references). 
Applicant argues (p 11) that Chiong is silent with regard to APHA values of reactants, and there is nothing in secondary reference Colburn that would have specifically led one to reduce the levels of impurities in each of the recited PEI reactants (halophthalic anhydride, diamine, aromatic dihydroxy salt). However, Colburn was relied on for establishing that one would have been motivated to generally minimize impurities of reactants to improve color of PEI, and Applicant has not provided any specific reasons as to why one would not have considered Colburn’s teachings to be applicable to any reactant utilized in the synthesis of PEI. Therefore, Applicant’s argument is not sufficient to overcome the prima facie case of obviousness.
Applicant argues (p 12) that the APHA values of three compounds (halophthalic anhydride, diamine, dihydroxy salt) unexpectedly have an effect on the YI of the final PEI. Applicant argues (p 15) that the effects of the APHA of each component, as evidenced by the instant examples, could not have been predicted on the basis of the cited references. 
In particular, Applicant argues (p 12) that instant examples 1-7 show that as the APHA value of the dihydroxy aromatic reactant increases, the YI of the resulting PEI product increases. Similarly (remarks p 13), instant examples 77-93 show that as the APHA of the diamine reactant increases, the YI of the resultant PEI product increases. 
However, given Colburn’s disclosure as set forth in the rejection of record (as well as a general understanding in the art that coloration in a product which is meant to be colorless is indicative of the presence of impurities, and therefore, a decrease in color would be expected as levels of impurities decrease), one would expect that, as the content of impurities (as reflected by degree of yellowness/APHA value) in a reactant to prepare PEI (e.g., diamine, dihydroxy aromatic salt) decreases, the content of impurities (as reflected by degree of yellowness/YI value) in the final PEI also decreases. Applicant has not provided any specific reasoning or evidence to show that the decrease in yellowness/YI of PEI associated with the decrease in monomer yellowness APHA differs from the decrease in yellowness/YI in PEI which would have been expected to result from decreasing the yellowness/YI of the reactant. Therefore, Applicant has not established that the results in the data discussed on pp 12-13 of the remarks are unexpected results. 
Furthermore, if Applicant wishes to overcome the prima facie case of obviousness by showing unexpected results, Applicant must provide a comparison with the closest prior art (MPEP 716.02(e)), and must show that any unexpected results are commensurate in scope with the claimed invention (MPEP 716.02(d)). Applicant has not provided sufficient information with regard to the methods utilized to prepare PEI in the instant examples to establish that any of the examples are representative of the closest prior art, nor has Applicant established that unexpected results would be obtained for all methods encompassed by the present claims. 
Finally (remarks p 14), instant examples 94-96 show that PEI having a YI of 91 or 92 can be produced from ClPA having APHA values of 115 and 20, respectively, while increasing the APHA value of ClPA to 316 results in an increase in the YI of the final PEI to 106. These results have been fully considered, however, given the limited number of samples (three) and the limited details with regard to the polymerization procedure utilized, and further given that no information has been provided on the APHA of the diamine reactant, nor on any procedures utilized to purify either the ClPA or the bis(halophthalimide) intermediate, it is not possible to determine if any of the data shown on page 14 is commensurate in scope with the claims, or if any of the data is representative of the closest prior art. It is therefore not possible to assess whether any unexpected results are associated with the APHA value of the ClPA reactant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766